             Case 2:20-cv-02790-BMS Document 9 Filed 08/06/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES E. LEWIS,                                :
    Plaintiff,                                 :
                                               :
        v.                                     :       CIVIL ACTION NO. 20-2790
                                               :
T. ENGLISH, et al.,                            :
      Defendants.                              :

                                              ORDER

        AND NOW, this 6th day of August, 2020, upon consideration of Plaintiff James E.

Lewis’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statements (ECF Nos. 3 and 7), and his pro se Complaint (ECF No. 2), it is ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       James E. Lewis, #MJ-1297, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Somerset or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Lewis’s inmate account; or (b) the average

monthly balance in Lewis’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Lewis’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Lewis’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.


                                                   1
              Case 2:20-cv-02790-BMS Document 9 Filed 08/06/20 Page 2 of 4




         3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Somerset.

         4.      The Complaint is DEEMED filed.

         5.      Lewis’s claims against all Defendants in their official capacities are DISMISSED

WITH PREJUDICE for the reasons discussed in the Court’s Memorandum.

         6.      The balance of the Complaint is DISMISSED WITHOUT PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the

Court’s Memorandum.

         7.      Lewis is given leave to amend within thirty (30) days of the date of this Order in

the event he can state a plausible basis for a claim against an appropriate defendant. Any

amended complaint must identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint and shall state the basis for

Lewis’s claims against each defendant. The amended complaint shall be a complete document

that does not rely on the initial Complaint or other papers filed in this case to state a claim.

When drafting his amended complaint, Lewis should be mindful of the Court’s reasons for

dismissing the claims in his initial Complaint as explained in the Court’s Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         8.      The Clerk of Court is DIRECTED to send Lewis a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Lewis may use this form to file his amended complaint if he chooses to do so.




                                                   2
            Case 2:20-cv-02790-BMS Document 9 Filed 08/06/20 Page 3 of 4




       9.      If Lewis does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       10.    If Lewis fails to file any response to this Order, the Court will conclude that

Lewis intends to stand on his Complaint and will issue a final order dismissing this case. 1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the

                                                  3
          Case 2:20-cv-02790-BMS Document 9 Filed 08/06/20 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                               /s/ Berle M. Schiller
                                              BERLE M. SCHILLER, J.




six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).


                                                 4
